Exhibit 10.14

MARCHEX, INC. AMENDED & RESTATED

ANNUAL INCENTIVE PLAN

Marchex, Inc., a Delaware corporation (the “Company”), established the Marchex,
Inc. Annual Incentive Plan, effective as of January 1, 2007 and as amended
effective January 1, 2011 (the “Incentive Plan”). The purpose of the Incentive
Plan is to motivate and reward performance resulting in the achievement of
corporate objectives, to increase the competitiveness of pay without increasing
fixed costs and to align the compensation of the management team to key
financial drivers.

ARTICLE I.

DEFINITIONS

Section 1.1—Base Compensation. “Base Compensation,” with respect to a fiscal
year, shall mean the Participant’s rate of annual base salary as in effect as of
the last day of such fiscal year and shall exclude moving expenses, bonus pay
and other payments which are not considered part of annual base salary.

Section 1.2—Board. “Board” shall mean the Board of Directors of the Company.

Section 1.3—Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended. Any reference to a section of the Code herein shall be deemed to
include a reference to the regulations promulgated under such section.

Section 1.4—Committee. “Committee” shall mean the Compensation Committee of the
Board.

Section 1.5—Disability. “Disability” shall mean a permanent and total
disability, within the meaning of Section 22(e)(3) of the Code.

Section 1.6—Participant. “Participant” shall mean, with respect to any fiscal
year during the term of the Incentive Plan, a key employee of the Company
selected by the Committee to participate in the Incentive Plan in accordance
with Section 2.3 hereof.

ARTICLE II.

BONUS AWARDS

Section 2.1—Bonus Pool. Each fiscal year the Committee shall determine the
maximum aggregate amount of the bonus pool to be awarded hereunder for such
fiscal year.

Section 2.2—Performance Targets. A Participant shall be eligible to earn a bonus
award under the Incentive Plan based on the achievement of performance targets
by the Company, as determined by the Committee for each fiscal year of the
Company. The performance targets for a fiscal year shall be determined on or
before March 31st of such year and shall be based on the following objective
business criteria and measured against such performance targets, as the
Committee determines: (a) revenues; (b) pre-tax income; (c) adjusted operating
income before amortization; (d) operating income before amortization;
(e) operating income; (f) net earnings; (g) net income; (h) cash flow or funds
from operations; (i) adjusted earnings per share; (j) earnings per share;
(k) appreciation in the fair market value of the Company’s stock; (l) cost
reductions or savings; (m) implementation of critical processes or projects; or
(n) adjusted EBITDA or earnings before any of the following items: interest,
taxes, depreciation or amortization.

Section 2.3—Bonus Awards. Each individual who (a) is a key employee and (b) who
is selected by the Committee to participate in the Incentive Plan with respect
to such fiscal year, shall be eligible for a bonus award with respect to such
fiscal year under this Incentive Plan. Each bonus award shall be in the sole
discretion of the Committee based on its assessment of (i) the Company’s
achievement of the performance targets established by the Committee for the
applicable fiscal year, and (ii) the Participant’s performance during such
fiscal year.

ARTICLE III.

PAYMENT OF BONUS AWARD

Section 3.1—Form of Payment. Each Participant’s bonus award shall be paid in
cash.

 

 

--------------------------------------------------------------------------------

 

Section 3.2—Timing of Payment. Unless a Participant has properly elected to
defer all or part of a bonus award under a deferred compensation plan sponsored
by the Company, each bonus award made by the Committee shall be paid within
seventy (70) days after the end of the fiscal year to which such bonus award
relates.

ARTICLE IV.

TERMINATIONS

A Participant who, whether voluntarily or involuntarily, is terminated, demoted,
transferred or otherwise ceases to be a key employee at any time during a fiscal
year shall not be eligible to receive a partial fiscal year bonus award;
provided, however, that if a Participant has executed an individually negotiated
employment contract or agreement with the Company providing otherwise, such
Participant’s entitlement to a bonus award for such fiscal year shall be
governed by the terms of the individually negotiated employment contract or
agreement.

Notwithstanding the terms of the previous paragraph, in the event of a
Participant’s death or disability, or in the event of a change in ownership or
control, the Committee may, in its sole discretion, provide partial fiscal year
bonus awards to affected Participants.

ARTICLE V.

ADMINISTRATION

It shall be the duty of the Committee to conduct the general administration of
the Incentive Plan in accordance with its provisions. The Committee shall have
the power to interpret the Incentive Plan, and to adopt such rules for the
administration, interpretation and application of the Incentive Plan as are
consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the Committee
or the Board in good faith shall be final and binding upon all parties.

ARTICLE VI.

OTHER PROVISIONS

Section 6.1—Amendment, Suspension or Termination of the Incentive Plan. This
Incentive Plan does not constitute a promise to pay and may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Committee or the Board.

Section 6.2—Miscellaneous.

(a) The Company shall deduct all federal, state and local taxes required by law
or Company policy from any bonus paid to a Participant hereunder.

(b) In no event shall the Company be obligated to pay to any Participant a bonus
award for a fiscal year by reason of the Company’s payment of a bonus to such
Participant in any other fiscal year.

(c) The rights of Participants under the Incentive Plan shall be unfunded and
unsecured. Amounts payable under the Incentive Plan are not and will not be
transferred into a trust or otherwise set aside. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any bonus under the Incentive
Plan.

(d) Nothing contained herein shall be construed as a contract of employment or
deemed to give any Participant the right to be retained in the employ of the
Company, or to interfere with the rights of the Company to discharge any
individual at any time, with or without cause, for any reason or no reason, and
with or without notice except as may be otherwise agreed in writing.

(e) No rights of any Participant to payments of any amounts under the Incentive
Plan shall be sold, exchanged, transferred, assigned, pledged, hypothecated or
otherwise disposed of other than by will or by laws of descent and distribution,
and any such purported sale, exchange, transfer, assignment, pledge,
hypothecation or disposition shall be void.

(f) Any provision of the Incentive Plan that is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions of the Incentive Plan.

 

 

--------------------------------------------------------------------------------

 

(g) The Incentive Plan and the rights and obligations of the parties to the
Incentive Plan shall be governed by, and construed and interpreted in accordance
with, the law of the State of Washington (without regard to principles of
conflicts of law).

*    *    *    *    *

 

 